DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for the Application No. 16983654 filed on 05/23/2022 has been entered.

Information Disclosure Statement Filed After Prosecution Has Been Closed
The information disclosure statement (IDS) submitted on 05/23/2022 was filed after the mailing date of the Notice of Allowance on 02/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by Examiner.

REASONS FOR ALLOWANCE
The IDS submitted on 05/23/2022 has been considered by Examiner and no new issues are raised therefore it is believed that claims 1, 3-4, 6, 8-9, 11, 13-14, 16 and 18-19 are still in condition for allowance.  Additionally, prior Examiner's Statement of Reasons for Allowance mailed on 02/17/2022 is reproduced below.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-4, 6, 8-9, 11, 13-14, 16 and 18-19 are allowed.
Claims 1, 6, 11 and 16 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose each beam in the beam group corresponds to a same time-frequency 
resource, wherein a channel quality for one or more transmission beams corresponding to the beam group is greater than a threshold for selecting a transmission beam of the beam group, and wherein the channel quality 
comprises a received signal strength.
It is noted that the closest prior art, Koivisto et al. (US 20130064129, Mar. 14, 2013) shows   base station measures channel state information on a downlink from a base station, a selected beam group out of a set of beam groups is identified according to a wideband properly of the channel State information, the characteristic of the set of beam groups a number of beams in each beam group of the set of beam groups.
It is noted that the closest prior art, Kim (US 20170163317, Jun. 8, 2017) shows the controller controls the beam selector to transmit the signal by forming one or more analog transmission beams selected by the plurality of opponent nodes.
However, Koivisto et al. and Kim fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464